DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

 Response to Arguments
3.	Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
On page 11 of the amendment, Applicant argued that Fu is silent to transmitting the parameters of the adaptive offset filter applicable to each LCU, the parameters being set at a beginning of the corresponding LCU. 
However, the examiner respectfully disagrees.  Fu clearly states that the filter parameters are transmitted (the bitstream is transmitted to the decoder as shown in figs. 1-2 and as disclosed in para. 029 by stating that…information may have to be transmitted in the bitstream so that a decoder can properly recover the required information) in the header portion of the picture or the slice that contains the LCUs (paragraph [0048],  where the slice can be a single partition (paragraph [0043]) wherein each partition can be an LCU (paragraph [0039]); therefore, the slice can be an LCU, and transmitting the filter parameters in the header of the slice means transmitting the filter parameters in the header of an LCU when the slice is a single partition.  Hence, transmitting the filter parameters in the header of each slice means transmitting the filter parameters in the header of each LCU.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claims teach the limitation “as the encoded stream generated at the beginning of each corresponding LCU.”  It is unclear what said limitation means. The specification as-originally filed does disclose or explain said limitation.  For the purpose of examination, the Examiner interpreted said limitation as information related to the encoding process are stored at the beginning of each LCU.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


7.	Claims 1-7, 9-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fu et al. (US 2012/0294353) cited in IDS, hereinafter “Fu”.
As per claim 1, Fu discloses an image processing device comprising:
a memory; and a processor coupled to the memory (para. 058) and configured to:

perform adaptive offset filtering on portions of an image that correspond to each LCU, the image having been subjected to a local decoding process, in a case where the image is encoded in units of LCU by using the set filtering parameters of the adaptive offset filter (fig. 1; para. 029, sample adaptive offset (SAO) 131...is applied to the reconstructed video data; see also para. 0034 regarding processing at LCU level), 
perform an encoding process on the image on which the adaptive offset filtering has been performed to generate an encoded stream (see fig. 1), the encoded stream being arranged into LCU using the image (para. 005, wherein a picture area of the reconstructed video is partitioned into blocks and the in-loop filter is applied to the blocks, are disclosed. The method and apparatus comprise deriving reconstructed block from a video bitstream); and
transmit the parameters of the adaptive offset filter applicable to each LCU (the bitstream is transmitted to the decoder as shown in figs. 1-2 and as disclosed in para. 029 by stating that…information may have to be transmitted in the bitstream so that a decoder can properly recover the required information), the parameters being set at a 
As per claim 2, Fu discloses wherein the processor is further configured to determine filtering parameters for a current largest coding unit that indicate the type of adaptive filter offset and an offset value (para. 035 and 045). 
As per claim 3, Fu discloses wherein the processor is further configured to perform deblocking filter filtering on a decoded image to generate the image, wherein the adaptive offset filtering is performed on the image on which the deblocking filtering has been performed (fig. 2, SAO 131 performs adaptive offset filtering on reconstructed video data that is filtered by the DF 130; para. 030).
As per claim 4, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that identify a parameter of a previously processed largest coding unit and that indicate using the identified parameter of the previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, the SAOP of the first LCU is SAOP1, and SAOP1 is used for the subsequent two LCUs. In this case, a syntax "run=2" will be encoded to signal the number of consecutive subsequent LCUs sharing the same SAOP.  Also, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above). 
claim 5, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a parameter of a previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above…Since none of them shares SAOP with LCUs above, the merge-above syntax has a value 0).
As per claim 6, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a copy of filtering settings for a previously processed largest coding unit stored in a buffer as filtering settings for the current largest coding unit (para. 052, If RepeatedRow flag is equal to 1, no more information needs to be coded. For each LCU in the current LCU row, the related SAOP is copied from the LCU in the above LCU row. If RepeatedRow flag is equal to 0, the SAOPs of this LCU row are coded). 
As per claim 7, arguments analogous to those applied for claims 4 or 6 are applicable for claim 7. 
As per claim 9, Fu discloses wherein the processor is further configured to perform an encoding process in units that correspond to a hierarchical nature (in HEVC, it is inherited that each LCU can be divided into smaller CUs until leaf CUs or smallest CUs are reached.  Once the splitting of CU hierarchical tree is done, each leaf CU is subject to further split into prediction units (PUs) according to prediction type and PU partition.  These means that each LCU has a hierarchical structure). 
claims 10-16 and 18, arguments analogous to those applied for claims 1-7 and 9 are applicable for claims 10-16 and 18. 
As per claims 19-20, arguments analogous to those applied for claims 1-2 are applicable for claims 19-20.  In addition, Fu disclose in para. 058 using a computer readable storage medium. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

11.	Claims 1-7, 9-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0294353) in view of Chong et al. (US 2012/0051438) cited in IDS, hereinafter “Chong”.
As per claim 1, Fu discloses an image processing device comprising:
a memory; and a processor coupled to the memory (para. 058) and configured to:
set filtering parameters of an adaptive offset filter for each largest coding unit (LCU) (para. 049, FIG. 12B illustrates a block-based SAO, where each region is one LCU and there are fifteen LCUs in the picture),
perform adaptive offset filtering on portions of an image that correspond to each LCU, the image having been subjected to a local decoding process, in a case where the image is encoded in units of LCU by using the set filtering parameters of the adaptive offset filter (fig. 1; para. 029, sample adaptive offset (SAO) 131...is applied to the reconstructed video data; see also para. 0034 regarding processing at LCU level), 
perform an encoding process on the image on which the adaptive offset filtering has been performed to generate an encoded stream (see fig. 1), the encoded stream being arranged into LCU using the image (para. 005, wherein a picture area of the reconstructed video is partitioned into blocks and the in-loop filter is applied to the blocks, 
transmit the parameters of the adaptive offset filter applicable to each LCU (the bitstream is transmitted to the decoder as shown in figs. 1-2 and as disclosed in para. 029 by stating that…information may have to be transmitted in the bitstream so that a decoder can properly recover the required information). 
In the case Fu is not explicitly clear, for the Applicant, about teaching filtering parameters being set at a beginning of the corresponding LCU, as the encoded stream generated at the beginning of each corresponding LCU, Chong, in the same field of endeavor, discloses filtering parameters being set at a beginning of the corresponding LCU, as the encoded stream generated at the beginning of each corresponding LCU (paragraphs [0071] and [0101]).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to set the offset parameters of Fu in a header portion of each LCU, as taught by Chong, so that a decoder can properly recover the required information in order to apply the adaptive offset filter (Fu; paragraph [0029]).
As per claim 2, Fu discloses wherein the processor is further configured to determine filtering parameters for a current largest coding unit that indicate the type of adaptive filter offset and an offset value (para. 035 and 045). 
As per claim 3, Fu discloses wherein the processor is further configured to perform deblocking filter filtering on a decoded image to generate the image, wherein the adaptive 
As per claim 4, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that identify a parameter of a previously processed largest coding unit and that indicate using the identified parameter of the previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, the SAOP of the first LCU is SAOP1, and SAOP1 is used for the subsequent two LCUs. In this case, a syntax "run=2" will be encoded to signal the number of consecutive subsequent LCUs sharing the same SAOP.  Also, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above). 
 As per claim 5, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a parameter of a previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above…Since none of them shares SAOP with LCUs above, the merge-above syntax has a value 0).
As per claim 6, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a copy of filtering settings for a previously processed largest coding unit stored in a buffer as filtering settings for the current largest coding unit (para. 052, If RepeatedRow flag is 
As per claim 7, arguments analogous to those applied for claims 4 or 6 are applicable for claim 7. 
As per claim 9, Fu discloses wherein the processor is further configured to perform an encoding process in units that correspond to a hierarchical nature (in HEVC, it is inherited that each LCU can be divided into smaller CUs until leaf CUs or smallest CUs are reached.  Once the splitting of CU hierarchical tree is done, each leaf CU is subject to further split into prediction units (PUs) according to prediction type and PU partition.  These means that each LCU has a hierarchical structure). 
As per claims 10-16 and 18, arguments analogous to those applied for claims 1-7 and 9 are applicable for claims 10-16 and 18. 
As per claims 19-20, arguments analogous to those applied for claims 1-2 are applicable for claims 19-20.  In addition, Fu disclose in para. 058 using a computer readable storage medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482